UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                     5/25/2021
 ART MEDIA, LLC,
 f/k/a ARTNEWS MEDIA, LLC,                                         No. 19 Civ. 11218-VM-RJL

                              Plaintiff,                           [PROPOSED] STIPULATED
                                                                   PROTECTIVE ORDER
              -against-

CHRISTOPHER BRANT,

                              Defendant.


 ROBERT J. LEHRBURGER, United States Magistrate Judge.

        The Court having found that good cause exists for issuance of an appropriately tailored

 confidentiality order governing the pre-trial phase of this action, and the parties having stipulated

 to the following provisions, it is hereby ORDERED that any person subject to this Order –

 including without limitation the parties to this action, their attorneys, representatives, agents,

 experts and consultants, acting as such, all third parties providing discovery in this action, and all

 other interested persons with actual or constructive notice of this Order shall adhere to the

 following terms, upon pain of contempt:

 Discovery Materials May Be Designated as Confidential

        1.      Any person subject to this Order who receives from any other person any

                “Discovery Material” (i.e., information of any kind provided in the course of

                discovery in this action) that is designated as “Confidential” pursuant to the terms

                of this Order shall not disclose such Confidential Discovery Material to anyone

                else except as expressly permitted hereunder.

        2.      The person producing Discovery Material may designate as “Confidential” any

                portion thereof that contains non-public business, commercial, financial, or

                personal information, the public disclosure of which is either restricted by law or
     would likely, in the good faith opinion of the producing person, harm the producing

     person’s business, commercial, financial, or personal interests or cause the

     producing person to violate his, her, or its privacy or confidentiality obligations to

     others. Where the confidential portion is reasonably separable from the non-

     confidential portion, via redaction or otherwise, only the confidential portion shall

     be so designated.

3.   With respect to the confidential portion of any Discovery Material other than

     deposition transcripts and exhibits, the producing person or that person’s counsel

     may designate such portion as “Confidential” by stamping or otherwise clearly

     marking as “Confidential” the document or protected portion in a manner that will

     not interfere with legibility or audibility. Deposition testimony may be designated

     as “Confidential” either on the record during the deposition or in writing within

     five (5) business days of receipt of the transcript. If so designated, the final transcript

     of the designated testimony shall be bound in a separate volume and marked

     “Confidential Information Governed by Protective Order” by the reporter.

4.   If at any time prior to the trial of this action, a producing person realizes that some

     portion of Discovery Material that that person previously produced without

     limitation should be designated as “Confidential,” the producing person may so

     designate that portion by promptly notifying all parties in writing. Such designated

     portion of the Discovery Material will thereafter be treated as Confidential under

     the terms of this Order. In addition, the producing person shall provide each other

     party with replacement versions of such Discovery Material that bears the

     “Confidential” designation within two (2) business days of providing such notice.



                                             2
Who May Receive Confidential Materials

     5.    No person subject to this Order, other than the producing person, shall disclose any

           Confidential Discovery Material to any other person whomsoever, except to:

           (a)    the parties to this action;

           (b)    counsel retained specifically for this action, including any paralegal,

                  clerical or other assistant employed by such counsel and assigned

                  specifically to work on this action;

           (c)    as to any document, its author, its addressee, and any other person shown

                  on the face of the document as having received a copy;

           (d)    any witness who counsel for a party in good faith believes may be called

                  to testify at trial or deposition in this action, provided such person has

                  first executed a Non-Disclosure Agreement in the form annexed hereto;

           (e)    any person retained by a party to serve as an expert witness or consultant or

                  otherwise provide specialized advice to counsel in connection with this

                  action, provided such person has first executed a Non-Disclosure

                  Agreement in the form annexed hereto;

           (f)    stenographers and video technicians engaged to transcribe or record

                  depositions conducted in this action;

           (g)    independent photocopying, graphic production services, or other litigation

                  support services employed by the parties or their counsel to assist in this

                  action, including computer service personnel performing duties in relation

                  to a computerized litigation system, where such services have agreed in

                  writing to maintain the confidentiality of the information;

           (h)    the Court and its staff; and
                                                 3
            (i)     any other person whom the producing person, or other person designating

                    the Discovery Material “Confidential,” agrees in writing may have access

                    to such Confidential Discovery Material.

     6.     Prior to the disclosure of any Confidential Discovery Material to any person referred

            to in subparagraphs 5(d) or 5(e) above, such person shall be provided by counsel

            with a copy of this Protective Order and shall sign a Non-Disclosure Agreement,

            in the form annexed hereto, stating that that person has read this Order and agrees

            to be bound by its terms. Counsel shall retain each signed Non-Disclosure

            Agreement, hold it in escrow, and produce it to opposing counsel either prior to

            such person being permitted to testify (at deposition or trial) or at the conclusion

            of the case, whichever comes first.

Filing Confidential Materials in this Action

     7.     Any person who either objects to any designation of confidentiality, or who, by

            contrast, requests still further limits on disclosure (such as “attorneys’ eyes only,”

            reserved for appropriate circumstances), may at any time prior to the trial of this

            action serve upon the designating person and all other parties a written notice

            stating with particularity the grounds of the objection or request. If agreement

            cannot be reached promptly, counsel for all affected persons shall seek a ruling

            pursuant to Rule II(D) of the Court’s Individual Practices.

     8.     Notwithstanding the designation of material as “Confidential” in discovery, there is

            no presumption that such Confidential Discovery Material will be filed with the

            Court under seal. The parties shall follow the Appendix of the Court’s Individual

            Practices with respect to pretrial requests for filing under seal.



                                                   4
     9.     Nothing in this Order shall govern whether the Court will seal or otherwise afford

            confidential treatment to any Discovery Material introduced in evidence at trial.

     10.    Each person who has access to Confidential Discovery Material shall take all due

            precautions to prevent the unauthorized or inadvertent disclosure of such material.

Inadvertent Disclosure of Privileged or Protected Materials

     11.    If, in connection with this litigation, a producing person inadvertently discloses

            attorney-client communications, attorney work product, or materials protected by

            federal or state laws or any other applicable privilege or right related to privacy

            protection (“Inadvertently Disclosed Information”), such disclosure, in itself, shall

            not constitute or be deemed a waiver or forfeiture of any claim of privilege or

            work product protection with respect to the Inadvertently Disclosed Information

            and its subject matter.

     12.    If a disclosing person makes a claim of inadvertent disclosure, all receiving persons

            shall, within five (5) business days, return or destroy all copies of the

            Inadvertently Disclosed Information, and provide a certification of counsel that all

            such information has been returned or destroyed.

     13.    Within five (5) business days of the notification that such Inadvertently Disclosed

            Information has been returned or destroyed, the disclosing person shall produce a

            privilege log with respect to the Inadvertently Disclosed Information.




                                                 5
     14.     If a receiving person thereafter moves the Court for an order compelling

             production of the Inadvertently Disclosed Information, that motion shall be filed

             under seal, and shall not assert as a ground for entering such an order the mere fact

             of the inadvertent production. The disclosing person retains the burden of

             establishing the privileged or protected nature of any Inadvertently Disclosed

             Information. Nothing in this Order shall limit the right of any party to request an in

             camera review of the Inadvertently Disclosed Information.

Termination of the Litigation

     15.     This Protective Order shall survive the termination of the litigation. Within 30 days

             of the final disposition of this action, all Confidential Discovery Material and all

             copies thereof, shall be promptly returned to the producing person, or, upon

             permission of the producing person, destroyed.

     16.     This Court shall retain jurisdiction over all persons subject to this Order to the

             extent necessary to enforce any obligations arising hereunder or to impose

             sanctions for any contempt thereof.

     SO STIPULATED.

     For Plaintiff(s):                             For Defendant(s):

     /s/ Julian S. Brod                            /s/ Jameson J. Pasek
     Julian S. Brod                                Jameson J. Pasek
     Shapiro Arato Bach LLP                        McGlinchey Stafford PLLC
     500 Fifth Avenue, 40th Floor                  One Boston Place, 29th Floor
     New York, NY 10110                            Boston, MA 02108

     Dated: May 25, 2021




                                                   6
                         SO ORDERED.


Dated: May 25   , 2021
                         ROBERT J. LEHRBURGER
                         United States Magistrate Judge




                         7
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ART MEDIA, LLC,
 f/k/a ARTNEWS MEDIA, LLC,                                       No. 19 Civ. 11218-VM-RJL

                               Plaintiff,                        NON-DISCLOSURE
                                                                 AGREEMENT
                   -against-

 CHRISTOPHER BRANT,

                               Defendant.




         I,                                  [print name], acknowledge that I have read and

understand the Protective Order in this action governing the non-disclosure of those portions of

Discovery Material that have been designated as Confidential. I agree that I will not disclose such

Confidential Discovery Material to anyone other than for purposes of this litigation and that at the

conclusion of the litigation I will return all discovery information to the party or attorney from

whom I received it. By acknowledging these obligations under the Protective Order, I understand

that I am submitting myself to the jurisdiction of the United States District Court for the Southern

District of New York for the purpose of any issue or dispute arising hereunder and that my willful

violation of any term of the Protective Order could subject me to punishment for contempt of

Court.

              Dated:

                                                [Signature]
